UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                    Plaintiff,
                                           02 Cr. 1014 (LAP)
              -against-
                                                 ORDER
IBRAHIM KURTI,

                    Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

    The Government shall file any response to Mr. Kurti’s

motion for compassionate release no later than June 4, 2021.

Thereafter, the motion shall be considered sub judice.

SO ORDERED.

Dated:   New York, New York
         May 25, 2021

                                 ____________________________
                                 LORETTA A. PRESKA
                                 Senior United States District Judge
